ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion. We affirm.
Movant argues Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) applies for evaluation of his motion. His direct appeal became final in 1982. State v. Abram, 632 S.W.2d 60 (Mo.App.1982). As in Washington v. State, 772 *780S.W.2d 728, 730 (Mo.App.1989), Batson is inapplicable. The findings and conclusions of the motion court are not clearly erroneous and an extended opinion would have no precedential value; therefore, we affirm pursuant to' Rule 84.16(b).